Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's amendments filed on 12/28/2020 overcome the following set forth in the previous Office Action:
The claims 1-20 being rejected under 35 USC §101,
The claims 1-20 being rejected under 35 USC §112 (b) or 35 USC §112 (pre-AIA ), second paragraph, and
The claim 11 being rejected under 35 USC §103 and Nonstatutory Obviousness-Type Double Patenting.
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. The Office has thoroughly reviewed Applicants' arguments but firmly believes that the cited references reasonably and properly met the claimed limitations as originally filed. Furthermore, the amendments necessitate new grounds of rejections as to be detailed below.
Regarding amended claim 1, applicant requests documentary evidence regarding the obviousness of "receiving the color display sequence from a server, or randomly generating the color display sequence". To that request, the Office provides the following two documents:
1. Chang et al., US 20060152534 A1, published on July 13, 2006, in particular, paragraphs [0023-0025]. ([0023]: “a proposed color sequence for displaying an image over time in the disclosed field-sequential color display may be in a random color sequence. For example, the color sequences for displaying image data over time may be "RGB GRB BGR RBG . . . ," which may be in a random sequence and not limited to a fixed, unchangeable sequence.” [0024]: “a proposed color sequence for displaying an image over time in the disclosed field-sequential color display may be in a quasi-random color sequence.” [0025]: “According to various embodiments, field -sequential color displays comprising a random or quasi-random color sequence can comprise a random number generator that can assign the random or quasi-random color sequence. Various random number generators can be used as will be known in the art. However, it is contemplated that other techniques, as will be known in the art, can be used to assign the random or quasi-random color sequence.”) 
2. Hugli et al., "Generation and Use of Color Pseudo Random Sequences for Coding Structured Light in Active Ranging", SPIE vol. 1010 Industrial Inspection, 1988, pp. 75-82. (See for example, Abstract: “When using structured light for the measurement of three dimensional objects, the observed stripes of light must be indexed, that is, the correspondence between projected light stripes and the observed stripes must be established. Basically, time, spatial and color coding can be used to characterize the light stripes. In this study, we use color coding and generate the projected light stripes as a sequence of colors showing subsequences of length N which are all different and thus can be indexed by analysis of the observed stripe sequence. The sequence generation used follows the methods known for generating pseudo random sequences.”)

The Office respectfully disagrees. The Terminal Disclaimer filed in copending Application No. 16/775,300 on October 6, 2020 may overcome the Nonstatutory Obviousness-Type Double Patenting rejection in the copending Application No. 16/775,300 but not necessarily overcomes the Nonstatutory Obviousness-Type Double Patenting rejection in the instant application. However, applicant may file a Terminal Disclaimer in the instant application to overcome the Nonstatutory Obviousness-Type Double Patenting rejection in the instant application.

References Cited in Prior Art and Double Patenting Rejections 
The following references are cited in the prior art rejections set forth below and are referred to as noted:
Benini et al., US 20180181794 A1, published on June 28, 2018, hereinafter Benini. 
MacInnis et al., US 20140241630 A1, published on August 28, 2014, hereinafter MacInnis,
Sugimoto et al., US 20070230933 A1, published on October 4, 2007, hereinafter Sugimoto, and  
Ding et al., US 20200167582 A1, published on May 28, 2020, appl. # 16775300, hereinafter ‘300.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 9-10, 12-15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Benini.
Regarding claim 1, Benini discloses a liveness detection method (Benini: Abstract, Fig. 6), comprising: 
acquiring a color display sequence by one of: receiving the color display sequence Benini: [0029, 0066, 0072, 0077-0079] For example, [0029] teaches “to display or project one or more images and colors--potentially in different patterns and sequences--onto the subject”. The disclosed action of “to display” implies the claimed action of “generating”. “Software is used to generate various images and colors, which are displayed on the screen with sufficient brightness to cast images and colors on the face of the subject.” ([0029]). The paragraph [0055] teaches “projected light in varying colors, brightness, patterns, and sequences for likeness detection”. Also, as disclosed in [0066], “a mobile device 204 or other face recognition device or system 100 or 150 or face enrollment device may display or cause to be displayed on a screen associated with the device or system (or project or cause to be projected directly onto one or more subject faces) images of various brightness and colors on the device screen in different time sequences.” “In such embodiments, the processor may be configured to cause a different likeness detection image to be displayed or projected in step 612, or to cause a different series or sequence of likeness detection images to be displayed or projected in step 612.” ([0079]) “The at least one likeness detection image may be a solid white image, a solid color image, a patterned black and white image, or a patterned color image.” ([0072]))
controlling a display screen to display a color according to the color display sequence, the color display sequence including at least two different colors; (Benini: 608 in Fig. 6, [0029, 0046, 0066, 0072, 0079])
capturing an image of a target object in a color display process of the display screen; (Benini: 612 in Fig. 6, [0051, 0066, 0079])
acquiring a color change sequence of a face of the target object in the image over time; (Benini: 612-616 in Fig. 6, [0055, 0066, 0079]
determining whether the target object is live based on a matching relationship between the color display sequence and the color change sequence. (Benini: 616-620 in Fig. 6, [0066, 0077-0079])
Benini does not disclose explicitly the color display sequence being either received from a server or randomly generated. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (see the documentary evidence provided in the Response to Argument section in response to applicant’s request) that receiving from a server or randomly generating the color display sequence depends on the application situation, that is, these are simply design choices well within the capability of a person of ordinary skill in the art. Applicant has not disclosed that receiving from a server or randomly generating the color display sequence provides an advantage, is used for a particular purpose or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with either receiving or generating the color display sequence taught by Benini or the claimed receiving from a server or randomly generating the color display sequence because both perform the same function of acquiring the color display sequence.
Therefore, it would have been obvious to one of ordinary skill in this art to modify Benini with different design choices to obtain the invention as specified in claim 1.
Regarding claim 2, Benini discloses the method according to claim 1, wherein determining whether the target object is live based on a matching relationship between the color display sequence and the color change sequence comprises: if the color display sequence matches the color change sequence, determining that the target Benini: [0066, 0077-0079])
Regarding claim 3, Benini discloses the method according to claim 2, wherein if the color display sequence matches the color change sequence, determining that the target object is live comprises: if the color display sequence matches the color change sequence, determining whether the face of the target object in the image conforms to a three-dimensional color reflection characteristic; and if it is determined that the face of the target object in the image conforms to the three-dimensional color reflection characteristic, determining that the target object is live. (Benini: [0029, 0055, 0059-0066, 0077-0079])
Regarding claim 4, Benini discloses the method according to claim 1, wherein controlling a display screen to display a color according to the color display sequence comprises: controlling the display screen to sequentially display a single color according to the color display sequence. (Benini: [0029, 0072, 0079])
Regarding claim 6, Benini discloses the method according to claim 1, wherein controlling the display screen to sequentially display a single color according to the color display sequence comprises: 
acquiring a brightness corresponding to each color in the color display sequence; (Benini: [0029, 0061, 0066, 0073]. “Software is used to generate various images and colors, which are displayed on the screen with sufficient brightness to cast images and colors on the face of the subject.” ([0029]). “The brightness may be adjusted automatically every time an image for reflection is displayed, or the brightness may be adjusted automatically based on detected levels of light.” ([0061]). Also, as disclosed in [0066], “a mobile device 204 or other face recognition device or system 100 or 150 or face enrollment device may display or cause to be displayed on a screen associated with the device or system (or project or cause to be projected directly onto one or more subject faces) images of various brightness and colors on the device screen in different time sequences. These projections might vary based on environmental conditions, such as bright light or darkness.” Furthermore, [0073] discloses that “a processor of the device or system may cause a brightness of the display screen to be increased so that the display screen radiates more light toward the subject, so as to result in a stronger or more readily detectable reflection. The brightness of the display screen may be automatically set based upon detected environmental conditions as well.”) and 
controlling the display screen to sequentially display a single color, at a brightness corresponding to the color, in the color display sequence and in an order of colors indicated by the color display sequence. (Benini: [0029, 0061, 0066, 0072, 0079]. For example, [0029] teaches “to display or project one or more images and colors--potentially in different patterns and sequences--onto the subject”. “Software is used to generate various images and colors, which are displayed on the screen with sufficient brightness to cast images and colors on the face of the subject.” ([0029]). “In such embodiments, the processor may be configured to cause a different likeness detection image to be displayed or projected in step 612, or to cause a different series or sequence of likeness detection images to be displayed or projected in step 612.” ([0079]) “The at least one likeness detection image may be a solid white image, a solid color image, a patterned black and white image, or a patterned color image. … Where a plurality of likeness detection images are displayed, each likeness detection image from the plurality of likeness detection images may be different than the other likeness detection images in the plurality of likeness detection images.” ([0072]) “The brightness may be adjusted automatically every time an image for reflection is displayed, or the brightness may be adjusted automatically based on detected levels of light.” ([0061]). Also, as disclosed in [0066], “a mobile device 204 or other face recognition device or system 100 or 150 or face enrollment device may display or cause to be displayed on a screen associated with the device or system (or project or cause to be projected directly onto one or more subject faces) images of various brightness and colors on the device screen in different time sequences.”)
Regarding claim 9, Benini discloses the method according to claim 4, wherein the color display sequence comprises colors of Benini: [0029, 0061, 0066, 0072])
Benini does not disclose explicitly colors of black and white. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select colors of black and white depending on the application situation, that is, these are simply design choices well within the capability of a person of ordinary skill in the art. Applicant has not disclosed that selecting colors of black and white provides an advantage, is used for a particular purpose or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s 
Therefore, it would have been obvious to one of ordinary skill in this art to modify Benini with different design choices to obtain the invention as specified in claim 9.
Regarding claim 10, Benini {modified by MacInnis} discloses the method according to claim 1, wherein acquiring a color change sequence of a face of the target object in the image over time comprises: analyzing a face image of the target object in the image to acquire a color superimposed on the face; and sorting acquired colors in a chronological order to obtain the color change sequence of the face of the target object in the image over time. (Benini: [0066, 0068-0069])
Claims 12-15 and 17 are the apparatus (Benini: Fig. 1) claims, respectively, corresponding to the method claims 1-4 and 6. Therefore, since claims 12-15 and 17 are similar in scope to claims 1-4 and 6, claims 12-15 and 17 are rejected on the same grounds as claims 1-4 and 6.
Claim 20 is the computer-readable storage medium (Benini: Fig. 1) claim corresponding to the method claim 1. Therefore, since claim 20 is similar in scope to claim 1, claim 20 is rejected on the same grounds as claim 1.


Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Benini as applied to claims 4 and 15 discussed above, and further in view of Sugimoto.
Regarding claim 5, Benini discloses the method according to claim 1, wherein before controlling the display screen to sequentially display a single color according to the color display sequence, the method further comprises: determining Benini: [0033]) and controlling the display screen to sequentially display a single color according to the color display sequence comprises: Benini: [0029, 0072, 0079]) such that light emitted by the display screen irradiates the face of the target object. (Benini: the display sequence displayed on display screen serves as lighting source to illuminate the subject (Figs. 2-5)) 
Benini does not disclose explicitly that illumination act discussed above is conditioned on the distance between the target object and the display screen being within a threshold, which is, however, well known in the field of using visible light to illuminate a subject such as a human face since the subject must be within certain distance of light source for the illumination to be effective or useful (Sugimoto: [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Benini’s disclosure with Sugimoto’s teachings by combining the liveness detection method (from Benini) with the technique of conditioning illumination distance to be within a threshold (from Sugimoto) to yield no 
Therefore, it would have been obvious to combine Benini with Sugimoto to obtain the invention as specified in claim 5. 
Claim 16 is the apparatus (Benini: Fig. 1) claim corresponding to the method claim 5. Therefore, since claim 16 is similar in scope to claim 5, claim 16 is rejected on the same grounds as claim 5.
Claims 7-8 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Benini as applied to claims 4, 6, 15 and 17 discussed above, and further in view of MacInnis.
Regarding claim 7, Benini discloses the method according to claim 4, wherein two adjacent colors in the color display sequence are colors between which a distance in a three-dimensional color space (exists) Benini: [0029, 0061, 0066] teach different colors implying the claimed “distance between two adjacent colors”.)
MacInnis: [0027] teaches applying “one or more similarity criteria with respect to the difference” between color values and specifically determining “whether a difference between color values exceeds a difference threshold, e.g., as measured between one or more components of a color space or as measured by the distance between two color values in the color space.” Here, the “difference threshold” is interpreted as the claimed “second threshold”. “Similarity criteria may be satisfied when the difference between one or more components, or the sum of the difference (e.g., absolute difference) between one or more components, or any selected function of the component(s) is less than the difference threshold.” In other words, color similarity criteria may not be satisfied or two colors are different when the discussed difference is not “less than the difference threshold”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Benini’s disclosure with MacInnis’s teachings by combining the liveness detection method (from Benini) with the technique of determining color difference by a color distance greater than a second threshold  (from MacInnis) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the liveness detection method would still work in the way according to Benini and the technique of determining color difference by a color distance greater than a second threshold would Benini: “to generate various images and colors” [0029], “to analyze reflections of projected light in varying colors, brightness, patterns, and sequences for likeness detection” [0055], and “images of various brightness and colors on the device screen in different time sequences” [0066]).
Therefore, it would have been obvious to combine Benini with MacInnis to obtain the invention as specified in claim 7. 
Regarding claim 8, Benini {modified by MacInnis} discloses the method according to claim 6, wherein acquiring a brightness corresponding to each color in the color display sequence comprises: determining a brightness of an i-th color in the color display sequence, wherein i is a positive integer; and determining a brightness of an (i+1)th color in the color display sequence based on the brightness of the i-th color, such that a difference between the brightness of the i-th color and the brightness of the (i+1)th color is greater than a third threshold. (Benini: [0029, 0066, 0072, 0077-0079]) (MacInnis: [0027]. “Similarity criteria may be satisfied when the difference between one or more components, or the sum of the difference (e.g., absolute difference) between one or more components, or any selected function of the component(s) is less than the difference threshold.” In other words, color similarity criteria may not be satisfied or two colors are different when the discussed difference is not “less than the difference threshold”. The claimed “third threshold” is interpreted as the disclosed “difference threshold” when applied for one color component if brightness is one of color components or when applied to “any selected function of the component(s)” if color space is RGB color space.)
The reasoning and motivation to combine are similar to those of claim 7.
Claims 18-19 are the apparatus (Benini: Fig. 1) claims, respectively, corresponding to the method claims 7-8. Therefore, since claims 18-19 are similar in scope to claims 7-8, claims 18-19 are rejected on the same grounds as claims 7-8.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 C.F.R. § 3.73(b).
Claim 1 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the recently amended claim 11 of the copending application ‘300.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claim 1 of the instant application is anticipated by the recently amended claim 11 of the copending application ‘300.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not been patented.
In the most recent amendment, applicant has amended the previous claim set of the instant application by incorporating the subject matters of the original claim 11 into the original claim 1. As a result, claim 1 of the instant application is anticipated by the recently amended claim 11 of the copending application ‘300. 
All other claims 2-10 and 12-20 are rejected as being obvious over the method claim 11 of the copending application ‘300 in view of the art of record relied upon in the rejections above, as applied to the claims above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/FENG NIU/Primary Examiner, Art Unit 2669